Citation Nr: 0526091	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  00-09 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for variously diagnosed 
psychiatric disorders including posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from September 1983 to June 
1992.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Huntington, 
West Virginia, Regional Office (RO). 

In December 2003 and in January 2005, the Board remanded this 
case to the RO for additional development.  It has been 
returned to the Board for review.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not 
manifested during active duty service or for several years 
thereafter.

2.  The veteran's psychiatric disorders are not due to any 
injury or disease during service.  

3.  The veteran does not currently have PTSD.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder including PTSD was 
not incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in January 
2001 and February 2004.  The content of the notice in 
February 2004, in particular, fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, a supplemental statement of the case in May 
2005 readjudicated the claim reviewed in this decision after 
the content-compliant notice had been provided, and without 
"taint" from prior adjudications.  Therefore the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examinations and personal 
hearings.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual Background

The veteran's service medical records do not show complaints, 
treatment, or diagnoses regarding a psychiatric disorder.  

There were no psychiatric complaints or observations noted at 
the initial post-service VA examination conducted in August 
1992.  

In February 1999, the RO received the veteran's claim for 
service connection for depression and anxiety.

The claims file contains medical records that date between 
1998 and 2000 from the veteran's family physician.  In 
January 1998, the veteran reported a variety of symptoms 
including depression and anxiety.  He received treatment for 
his physical complaints.  In November 1998, the veteran 
reported irritability, mood swings, fatigue, decrease in sex 
drive, and joint pain.  The physician prescribed Paxil and 
began treatment for depression. 

Statements from friends and relatives including his spouse 
were received in March 1999.  The statements referred to the 
veteran's social and medical histories.  In essence, the 
statements indicated a significant change in his demeanor and 
actions subsequent to his military service.  His spouse 
reported symptoms that included increased irritability, 
increased anger, mood swings, increased fatigue, social 
withdrawal, and threatened suicide.

A VA examination was conducted in March 1999.  The veteran 
reported his medical, social, and military service histories.  
In reporting his service history, the veteran reported that 
he was a heavy equipment operator during Desert Storm for 7 
months.  He felt a lot of pressure due to extensive supply 
problems.  He indicated that he could not cope and since then 
he had been having psychiatric problems.  The examiner 
reported findings from the mental status examination.  The 
diagnoses included adjustment disorder with anxious and 
depressed mood, secondary to physical illness and situational 
factors (conviction that he has been exposed to some 
chemicals, moodiness, irritability as a consequence); and 
generalized anxiety disorder, mild to moderate.  

In October 1999, a VA psychiatric examination was conducted.  
The mental status examination findings were reported.  The 
diagnoses included generalized anxiety disorder, recurrent, 
moderate, chronic in nature; adjustment disorder with anxious 
and depressed mood, secondary to physical illness and 
situational factors (abdominal pain, possible irritable bowel 
syndrome, conviction that chemicals were present in the 
Persian Gulf causing his problems, chronic fatigue syndrome, 
etc); and, rule out bipolar disorder.  Continued outpatient 
treatment was recommended.  

In a statement dated in May 2000, a private Licensed Clinical 
Social Worker (LCSW) reported that the veteran exhibited 
symptoms associated with PTSD, "which seems to be somewhat 
under-diagnosed at this point."  The LCSW indicated that the 
veteran would continue to receive counseling.  

In a statement dated in May 2000, the veteran's private 
physician noted that the veteran had been seen for multiple 
medical complaints.  Dr. L. indicated that she could not 
exclude the possibility that some of his complaints may have 
been triggered by military service in Desert Storm.

The veteran and his spouse provided testimony at a personal 
hearing held in January 2001.  The veteran reported that he 
was in the Persian Gulf from January to July 1991.  He hauled 
cargo to the front lines throughout the war theater.  He saw 
dead bodies of Iraqi soldiers, as well as U. S. troop 
accidents on the Highway to Hell; however, he was unable to 
give dates and time.  He also had to sleep in tractor 
trailers days at a time.  He once broke down in the middle of 
the desert and had to hitch a ride with Russians in order to 
get help.  At one time, he had pictures of dead bodies and 
the aftermath of hostilities but the photographs were 
confiscated by the military authorities.  The decision review 
officer advised the veteran on gathering information to 
strengthen his claim including verification of the claimed 
stressors.  The veteran also submitted pictures and a 
statement from his private health provider certifying medical 
leave from work.

In January 2001, the veteran submitted a statement that 
listed his stressors.  He reported that there were numerous 
times when the alarm sounded for incoming SCUD missiles and 
he had to don chemical suits.  He hauled ammunition and had 
to put on chemical suits.  He came under mortar fire when the 
ground war broke out.  He witnessed a head-on collision where 
an American soldier was killed.  He spent a night in the 
desert after his transport malfunctioned.  He was in fear and 
had to wear full chemical gear.  He saw numerous bodies on 
the "Highway to Hell." 

In February 2001, the veteran submitted additional evidence 
which included statements from the veteran's spouse, his 
LCSW, and a fellow member of the service.  The friend 
described their duties and experiences in the military, which 
included surviving SCUD attacks.  The veteran's spouse noted 
the veteran's declining health.  

In a February 2001 statement, the private LCSW reported that 
the veteran was receiving treatment for PTSD, which 
aggravated his depression.    

The veteran's psychiatrist reported in March 2001 and July 
2003 statements that the veteran had been receiving 
psychiatric care since April 2000.  He described his symptoms 
and manifestations caused by chronic depression.  In July 
2003, he noted that the veteran was continuing to receive 
treatment for dysthymia with "elements of PTSD." 

A VA examination was conducted in December 2001.  The 
examiner reviewed the veteran's medical history and noted the 
reported stressors.  The diagnoses included Major Depression, 
recurrent, generalized anxiety disorder, chronic fatigue 
syndrome, and rule out personality disorder.   

The record contains VA outpatient records that date between 
2000 and 2005.  The clinical records included diagnoses of 
affective disorder, Major depression, PTSD and generalized 
anxiety disorder.  

The veteran submitted several documents in April 2003, 
including progress notes signed by his LCSW, reporting a 
diagnosis of PTSD.  The veteran also submitted documents 
showing missed days from work, as well as a statement from 
his private health provider certifying medical leave from 
work.

A videoconference hearing was held in April 2003.  The 
veteran and his spouse described his symptoms.  He noted that 
his private physician continued to diagnose dysthymic 
disorder instead of PTSD.  He noted his medication regime and 
described his employment.  The veteran also reported that no 
physician related his emotional problems to his 
service-connected disabilities.  He indicated that a VA 
examination was conducted in late 2002.  

In light of the veteran's medical history, the Board remanded 
the case, requested additional VA medical records, and 
requested that a physician provide an opinion regarding 
whether it was likely that a mental disorder was related to 
his military service.  

The record contains a July 2003 statement from the LCSW to 
the Disability Retirement Board, which documents counseling 
services provided to the veteran.  She noted his symptoms and 
indicated that the veteran had not received counseling from 
January 2001 to April 2003.   

VA psychological evaluation and examination was conducted in 
March 2004.  The psychologist reported that the veteran's 
personality profile was invalid due to over reporting of 
problems and symptoms.  No definitive Axis I or Axis II 
diagnoses could be recommended on the basis of the testing.  
However, it was noted that many persons with an established 
diagnosis of PTSD achieve similar personality profiles.  The 
staff psychiatrist determined that it was less than likely 
that his mental disorders were related to military service or 
to a service-connected disability.  He also reiterated that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  The diagnoses were adjustment disorder with mixed 
emotions and anxious mood, dysthymia and personality disorder 
not otherwise specified with strong antisocial traits.  

Criteria and analysis for service connection for a chronic 
acquired psychiatric disorder other than PTSD

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As noted from above, besides PTSD, the veteran has received 
various psychiatric diagnoses including Major depression, 
generalized anxiety disorder, affective disorder, adjustment 
disorder, dysthymia and personality disorder.  Initially the 
Board points out that pursuant to 38 C.F.R. § 3.303(c) 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  

The available service medical records do not contain 
complaints or findings suggesting the presence of a 
psychiatric disorder during service.  The earliest evidence 
documenting symptoms of anxiety and depression is in 1998, 
approximately 6 years after service discharge.  

Moreover, the Board observes that there is no competent 
(i.e., medical) evidence suggesting that these psychiatric 
disorders are related to service or otherwise had their 
origin during the appellant's period of active military 
service.  Further, the only medical opinion on this point 
indicates that there is no nexus or relationship.  

Although the veteran's private physician indicated in May 
2000 that the veteran had documented multiple medical 
complaints and she could not exclude the possibility that 
some may have been triggered by military service, this is not 
an adequate statement to provide a nexus regarding his 
psychiatric disorders.  It is vague and equivocal at best.  
The use of the word "may" makes this opinion speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  

While the appellant believes his variously diagnosed 
psychiatric disorders either originated in or were aggravated 
by service, the only support for his contentions is found in 
his own statements.  However, they are not otherwise 
substantiated by competent medical evidence.  Moreover, he is 
not qualified to render a medical diagnosis or a medical 
opinion concerning the etiology of this condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Mercado-
Martinez v. West, 1 Vet. App. 415, 419 (1998), citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  So his allegation, 
alone, has little to no probative value.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim for service 
connection for a chronic acquired psychiatric disorder other 
than PTSD.

Criteria and analysis for service connection for PTSD

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to DSM-IV); 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.

The Court has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court further elaborated 
on its analysis in Zarycki.  Specifically, the Court held 
that the sufficiency of the alleged stressor is a medical 
determination and that, therefore, the adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  West v. Brown, 7 Vet. App. 70 
(1994).  

The question before the Board is whether the veteran 
currently has PTSD, and if so, whether it is related to an 
in-service stressor(s).  

In this regard, the record shows that the diagnosis of PTSD 
is given by his private LCSW; however, a review of her 
reports along with the claims folder does not indicate that 
the LCSW reviewed the evidence contained in the claims 
folder.  Further, the veteran's private psychiatrist has only 
diagnosed dysthymia with "elements of PTSD."  Another 
private physician has only diagnosed depression and anxiety.  

The Board notes that VA outpatient record dated in September 
2003 includes a diagnosis of PTSD.  Significantly, however, 
in this case it appears that the diagnoses are based on the 
veteran's history.  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Still further, the veteran has undergone several VA 
examinations.  The examination reports show that the claims 
folder was reviewed and the reports were extensive.  The 
examiners also considered the veteran's reported stressors 
and diagnostic testing was administered.  As such, the Board 
places more probative value on these examinations versus the 
LCSW.  These examinations did not diagnose PTSD but rather 
found that his main problems were variously diagnosed 
psychiatric disorders.  The Board finds that the 
preponderance of the evidence of record is against a 
diagnosis of PTSD, and service connection may not be granted 
for this disorder.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a chronic acquired psychiatric 
disorder including PTSD is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


